Citation Nr: 0718123	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  93-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability 
exhibited by a heart murmur.

3.  Entitlement to service connection for a chronic 
disability manifested by blackouts.


REPRESENTATION

Veteran represented by:	Jeany Mark


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to March 
1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1993 decision by the RO in St. 
Petersburg, Florida which denied service connection for 
hypertension, a heart murmur, and blackouts.  The Board 
remanded these claims in April 1995, February 1998 and 
December 1998.  In a January 2000 decision, the Board denied 
service connection for hypertension, a heart murmur, and 
blackouts.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2001 
motion to the Court, the appellee (the VA Secretary) 
requested that the Board decision be vacated and the issues 
remanded in light of the Veterans Claims Assistance Act of 
2000 (VCAA).  In a January 2001 Court order, the motion was 
granted, the Board's January 2000 decision was vacated, and 
the issues were remanded.  The case was subsequently returned 
to the Board.  In a March 2003 decision, the Board denied 
service connection for hypertension, heart murmur and 
blackouts.

The veteran again appealed to the Court.  In an August 2003 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the issues remanded, in light of the holding in Disabled 
Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  In an August 2003 Court Order, the 
joint motion was granted, the Board's March 2003 decision was 
vacated, and the issues were remanded.

In February 2004, the Board again denied the veteran's 
service connection claims for hypertension, a heart murmur, 
and blackouts, and the veteran again appealed the case to the 
Court.  A memorandum decision was received in March 2006, and 
the Court entered Judgment the following month, vacating the 
Board's February 2004 decision, and remanding the claim to 
the Board for readjudication consistent with the memorandum 
decision.  The case is now before the Board for appellate 
review.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on a review of the March 2006 memorandum decision and 
the April 2006 Court Judgment, the Board finds that further 
development is necessary.

In denying the veteran's service connection claim for a heart 
murmur in February 2004, the Board found that, because the 
veteran's service medical records were unavailable, the 
presumption of soundness had been rebutted based on his lay 
statement that his heart murmur pre-existed service.  The 
Court determined that the Board incorrectly applied the 
presumption of soundness as the veteran's lay statements 
alone cannot be considered clear and unmistakable evidence 
sufficient to rebut the presumption.  Thus, the question that 
remains is whether there is other evidence of record 
sufficient to rebut the presumption.  Review of the record, 
and as noted by the Court, the record contains medical 
evidence noting a "strong possibility that there might be a 
congenital heart disease with a possible ventricular septal 
defect."  See Dr. Bechtold's April 1973 private entry.  
Given such statement, the Board finds that a VA examination 
is necessary to determine whether the heart murmur pre-
existed service, and if so, whether it was aggravated by 
service.    

Further, the Court noted that the Board's February 2004 
denial of service connection for hypertension was ultimately 
based on an opinion (October 1996) which essentially has no 
probative value.  While the October 1996 VA examiner 
concluded that the veteran's hypertension could have existed 
prior to service and that it was not aggravated by service, 
no service medical records were available to support such 
statements.  Thus, the Board finds that an additional VA 
etiology opinion is necessary.  The Board also points out 
that, more recently, in April 2007, an etiology opinion from 
Dr. Ali, a private physician, was added to the claims folder.  
Dr. Ali conceded that the lack of service records will make 
it difficult to pinpoint when the veteran's medical problems 
began, nevertheless, she stated that based on the available 
information, it is as likely as not that both the veteran's 
hypertension and syncopal episodes began in service.  Such 
opinion should be reconciled with the newly requested VA 
opinion.  

Finally, the Court noted that the Board, in February 2004, 
failed to ensure that the April 1995 remand instructions were 
complied with, specifically a May 1996 examiner did not 
discuss the veteran's blackouts, as instructed in the Board's 
April 1995 remand.  See generally, Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board also points out that Dr. Ali's 
recent statement in April 2007 suggested a link between the 
veteran's syncopal episodes and service.  Given the prior 
Stegall violation and the recent etiology opinion from Dr. 
Ali, the Board finds that an additional VA examination and 
etiology opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
cardiology and neurological examinations 
in order to ascertain the etiology of 
hypertension, heart murmur, and blackouts.  
The claims folder should be made available 
to the examiner for review prior to the 
examination.  It is noted that the 
veteran's service medical records are 
unavailable.  A complete rationale based 
on the evidence of record should be 
provided for any proffered opinions.  

a. The examiner should comment as to 
whether the veteran has a disease 
exhibited by a heart murmur, and if so, 
whether it is congenital.  The examiner 
should review and reconcile any opinion 
with an April 1973 private record noting 
the possibility of a congenital heart 
defect.  If it is determined that the 
veteran has a disease exhibited by a heart 
murmur that pre-existed service, the 
examiner should comment on whether it 
underwent a permanent, measurable increase 
in severity during service that was not 
due to the natural progress of the 
disease.  

If it is determined that the veteran's 
heart murmur did not pre-exist service, 
the examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
veteran's current heart murmur is related 
to service.  

b. The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that hypertension 
is related to service.  The examiner 
should reconcile any opinion with Dr. 
Ali's April 2007 opinion.  

c.  The examiner should also provide an 
opinion as to whether there is a 50 
percent probability or greater that a 
disability manifested by blackouts is 
related to service.  The examiner should 
reconcile any opinion with Dr. Ali's April 
2007 opinion.  

2.  Upon completion of the above-requested 
development, the RO should readjudicate 
the veteran's service connection claims 
for hypertension, heart murmur, and a 
disability manifested by blackouts, taking 
into account any newly obtained VA 
examination report and etiology opinion.  
All applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




